In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00161-CV
     ___________________________

  IN THE INTEREST OF J.W., A CHILD



  On Appeal from the 233rd District Court
          Tarrant County, Texas
      Trial Court No. 233-702194-21


Before Sudderth, C.J.; Wallach and Walker, JJ.
 Memorandum Opinion by Justice Wallach
                           MEMORANDUM OPINION

       Appellant S.G. appeals from the district court’s order terminating her parental

rights to her son, J.W. S.G.’s court-appointed appellate counsel has filed an Anders

brief concluding that the appeal is frivolous and without merit, and counsel has filed a

motion to withdraw. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396,

1400 (1967); In re P.M., 520 S.W.3d 24, 27 & n.10 (Tex. 2016) (approving use of

Anders procedure in appeals from termination of parental rights because it “strikes an

important balance between the criminal defendant’s constitutional right to counsel on

appeal and counsel’s obligation not to prosecute frivolous appeals” (citations

omitted)).

                                      Anders Brief

       The brief meets the requirements of Anders by presenting a professional

evaluation of the record and demonstrating why there are no arguable grounds to be

advanced on appeal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Taylor v. Tex. Dep’t of

Protective & Regul. Servs., 160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet.

denied). S.G.’s counsel has certified to this court that he provided S.G. with a copy of

the Anders brief and informed her of her right to examine the appellate record and to

file a pro se brief. S.G. declined to file a response. The Department notified us that it

would not file a brief.

       Upon receiving an Anders brief, we must conduct an independent examination

of the record to determine whether the appeal is wholly frivolous. See Penson v. Ohio,

                                            2
488 U.S. 75, 80, 109 S. Ct. 346, 350 (1988); Taylor, 160 S.W.3d at 647. We have

reviewed the entire record, including the Anders brief submitted on S.G.’s behalf. Our

review of the record assures us that any issue that S.G. might raise would be frivolous.

Accordingly, we affirm the district court’s judgment.

                                 Motion to Withdraw

       The Texas Supreme Court has determined that we must deny a court-

appointed counsel’s motion to withdraw in a parental rights termination case if the

motion is based solely on Anders. A parent’s statutory right to counsel in suits seeking

termination of parental rights extends to all proceedings in the Texas Supreme Court,

including the filing of a petition for review, and counsel’s “belief” that the appeal is

frivolous does not constitute “good cause” for withdrawal. P.M., 520 S.W.3d at 27; see

Tex. Fam. Code Ann. § 107.016(2) (stating that in a suit by a governmental entity

seeking the termination of parental rights, certain appointed attorneys continue to

serve in that capacity until the date the suit is dismissed, the date all appeals from the

termination order are exhausted, or the date the attorney is relieved of his duties or

replaced by another attorney after a finding of “good cause” is rendered by the court).

Accordingly, we must deny counsel’s motion to withdraw. See P.M., 520 S.W.3d at 27.

In the event S.G. advises her appointed counsel that she wishes to challenge our

decision by filing a petition for review, “counsel’s obligations can be satisfied by filing

a petition for review that satisfies the standards for an Anders brief.” Id. at 27–28.

Counsel’s motion to withdraw is denied.

                                            3
                                    /s/ Mike Wallach
                                    Mike Wallach
                                    Justice

Delivered: September 22, 2022




                                4